Citation Nr: 0611406	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  01-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to a compensable evaluation for the service-
connected residuals of a right shoulder injury for the period 
beginning on February 14, 1973, and for an evaluation in 
excess of 20 percent for the period beginning on September 
29, 2000.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1973 rating decision issued by 
the RO.  

In a July 2003 decision, the Board noted that the veteran's 
Notice of Disagreement with the appealed rating decision had 
been pending since July 1974.  In the same decision, the 
Board increased the disability evaluation to 20 percent as of 
September 29, 2000.  

The veteran appealed this determination, and, in a December 
2005 Order, the United States Court of Appeals for Veterans 
Claims (Court) vacated the July 2003 decision and remanded 
the appeal to the Board to the extent that higher evaluations 
had not been assigned for the noted time periods.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In the December 2005 Order, the Court indicated that the 
Board had not provided an adequate statement of reasons and 
bases for its determinations.  

As to the currently assigned 20 percent evaluation, the Court 
noted that the Board had not adequately discussed material 
findings of pain shown by a January 2003 VA examination.  

With regard to the noncompensable evaluation assigned between 
1973 and 2000, the Court found that the Board did not address 
whether the lay statements of the veteran and his spouse were 
credible supporting evidence of a compensable evaluation.  

Additionally, the Board notes that the January 2003 VA 
examination is now more than three years old and a more 
contemporaneous examination is needed to address the 
veteran's assertions of right shoulder pain and the extent of 
any related impairment of function.  

The Board is aware that the Court did not cite to the 
Veterans Claims Assistance Act of 2000 (VCAA) as a basis for 
vacating the Board's decision, even though a VCAA "duty to 
assist" letter apparently was not sent to the veteran prior 
to the July 2003 Board decision.  

Subsequently, however, the need for a VCAA notification 
letter has recently been reaffirmed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

The Federal Circuit has held that the required notification 
is not satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation or 
"an assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Id.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO take appropriate steps to send 
a letter should to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), the need 
for additional evidence regarding his 
claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  

2.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and extent of the service-connected right 
shoulder disability.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the claims file in 
conjunction with the examination.  

The examination should encompass range of 
motion studies, and the examiner should 
comment on the presence and extent of 
painful motion, functional loss due to 
pain, and additional functional 
impairment during periods of flare-ups.  
If the examiner deems additional studies 
(e.g., radiological studies) to be 
necessary in view of the record and the 
examination findings, such studies should 
be performed as well.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's appeal should 
be readjudicated to the extent indicated 
in light of the additional evidence of 
record.  If the determination remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


